Title: To James Madison from Peder Blicherolsen, 16 January 1802
From: Blicherolsen, Peder
To: Madison, James


Sir
Philadelphia 16th. of January 1802.
In recommending the contents of the inclosed letter to Your impartial examination and protection, and after having yielded to the imperious claims of official duty, i beg leave Sir, to attend also to those of a nature more dear to me, and to avail myself of this opportunity to offer to You and to Your highly amiable Lady my warm and respectfull thanks for the hospitable and friendly treatment You honored me with during my last stay at the federal City. Though illness prevented me partly from enjoying Your kindness to that degree, and from cultivating it with that assiduity, i should have wished, yet my sufferings did not in the least weaken the full sense of obligation, which You impressed on my mind, where it will remain without alteration.
I beg You will be good enough Sir to present my most respectfull homage to Madame Madison, and receive Yourself the assurances of high regard with which i have the honor to be Sir Your most obedient and humble servant
Blicherolsen
 
[Enclosure]
Sir.
Philadelphia 16th. of January 1802.
Mr. Soderstrom has had the honor of writing to You on the subject of the Danish Schooner Mercator, which was unlawfully captured on the high seas by Captain Maley of the United States armed Schooner Experiment, and afterwards lost by capture from a British armed Vessel, while under the protection of the American flag. He represented to You, that Captain Maley being out of the United States and in a State of insolvency, it was impossible for the owner of the captured property to seek his redress against him, and requested that this Government would point out some mode, by which satisfaction might be obtained.
In this state of things, Sir, it becomes my duty to interfere on behalf of one of His Majestys subjects, who appears to have greatly suffered in consequence of such conduct of a commissioned Officer of the United States. The American Government cannot but be sensible, that the capture of that Vessel was an unjustifiable violation of the flag of a friendly Nation, and that a reparation is due to the party injuried. Permit me therefore Sir, to urge Mr. Soderstroms request, that some mode may be pointed out by which the amount of this loss may be ascertained, so that the party may receive full and complete reparation for the injury which he has sustained. I am with great respect Sir Your most obedient humble servant
Blicherolsen
 

   RC (DLC); enclosure (DNA: RG 59, NFL, Denmark, vol. 1).


   For details on the case, see Söderström to JM, 10 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:290–95).

